Citation Nr: 1500697	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Jackson, Mississippi.  The Veteran requested a BVA Travel Board Hearing in a July 2009 statement.  In a February 2014 written statement, he indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014). 

This case was before the Board in July 2011 and April 2014, when the claim was remanded for further development.  The Board remanded the appeal in July 2011 for a VA examination which would address the Veteran's employability.  He was afforded an appropriate examination, but the AOJ took no further action with respect to the claim, necessitating another remand by the Board in April 2014.   The AOJ issued a supplemental statement of the case in August 2014, and the appeal is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds it necessary for the proper adjudication of the claim before it.  

The Veteran underwent a VA examination in September 2011, with an addendum in October 2011.  The September 2011 examiner opined that the Veteran's back disability did have an impact on his ability to work, as he was unable to life, drive a car, stand for longer than 30 minutes, twist, bend, sit, could walk distances longer than 30 yards only when aided, could not crawl, carry equipment and tools heavier than 25 pounds, and maintain a steady job due to back pains.  In the October 2011 addendum, the examiner opined that strain on the Veteran's low back due to any physical activity would most likely provoke flare-ups of pain that would restrict physical activity, but would not preclude him from any sedentary activity that did not require sitting, bending, twisting, crawling, driving, walking long distances, or standing for longer than 30 minutes.

The Board notes the seeming contradiction in the examiner's opinion.  The examiner stated that while the Veteran can perform sedentary activities, those activities should not include sitting.  "Sedentary" is defined as "requiring or marked by much sitting (sedentary desk job)."  Webster's II New College Dictionary 1022 (3rd ed. 2005).  In essence, the examiner wrote that the Veteran can perform jobs that involve sitting, as long as he does not sit or at least for no prolonged period.  

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16(b) (2014).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).   Instead, the Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran has one service-connected disability - his degenerative disk disease, which is service-connected at 40 percent.  He therefore does not meet the schedular requirements for TDIU.  However, as discussed above, the Veteran's back disability was found to preclude any type of physical employment and severely curtail, if not prevent, sedentary work.  The Board also notes the Veteran's limited education and work history, which includes assembly line work, plumbing, catering, cooking, yard work, and car washing.  This case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and "all other factors having a bearing on the issue."

2. When that consideration is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected back disability.  Undertake all development deemed necessary in order to properly consider this issue.

3. If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




